internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc psi br3-plr-130591-00 date date company a b c d state year date dear this letter responds to your request dated date requesting a ruling on behalf of company under sec_1362 facts according to the information submitted company was incorporated in state on date the sole shareholders of company are a b c and d it is represented that company intended to be an s_corporation since its formation company discovered that its form_2553 election by a small_business_corporation had not been timely filed company requests a ruling that its sec_1362 election will be treated as timely made for year under sec_1362 law and analysis sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation number plr-130591-00 sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusions after applying the law to the facts submitted and the representations made we conclude that company has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly company’s s election will be treated as timely made for year this ruling is contingent on company filing form_2553 election by a small_business_corporation with an effective date of date with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company otherwise qualifies as an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending you this letter and a copy of this letter is being sent to company sincerely donna marie young acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
